Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 6 as follows:
--6. (New) The console of claim 2, wherein the controller is configured to: determine the current and a voltage of the ultrasonic surgical tool resulting from driving the ultrasonic surgical tool with the first drive signal; and compare the determined current and voltage to acquire at least one of the characteristics of the harmonic signal resulting from driving the ultrasonic surgical tool with the first drive signal.--

Allowable Subject Matter
Claims 2-17 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the prior art of record does not teach alone or in combination a console for controlling an ultrasonic surgical tool to reduce presence of a harmonic signal, the console comprising: a controller configured to: drive the ultrasonic surgical tool with a first drive signal; acquire characteristics of the harmonic signal in the ultrasonic surgical tool resulting from driving the ultrasonic surgical tool with the first drive signal; generate a cancellation signal based on the acquired characteristics of the harmonic signal; combine the cancellation signal with the first drive signal to produce a second drive signal; drive the ultrasonic surgical tool with the second drive signal; compare the presence of the harmonic signal within a current of the ultrasonic surgical tool resulting from driving the ultrasonic surgical tool with the second drive signal to a predetermined threshold; and based on the comparison, generate and drive the ultrasonic surgical tool with a third drive signal that reduces the presence of the harmonic signal within the current of the ultrasonic surgical tool relative to the presence of the harmonic signal within the current of the ultrasonic surgical tool resulting from driving the ultrasonic surgical tool with the second drive signal in combination with all other elements in claim 2.

Regarding claims 3-9, the claims are allowed as they further limit allowed claim 2.

Regarding claim 10, the prior art of record does not teach alone or in combination a method for controlling an ultrasonic surgical tool to reduce presence of a harmonic signal, the method comprising: driving the ultrasonic surgical tool with a first generating and driving the ultrasonic surgical tool with a third drive signal that reduces the presence of the harmonic signal within the current of the ultrasonic surgical tool relative to the presence of the harmonic signal within the current of the ultrasonic surgical tool resulting from driving the ultrasonic surgical tool with the second drive signal in combination with all other elements in claim 10.

Regarding claims 11-17, the claims are allowed as they further limit allowed claim 10.

Applicant-submitted Green et al. GB 2521229 relates to a medical device comprising an input for device control, an end effector coupled to an ultrasonic transducer and a drive circuit to drive the transducer with a periodic drive signal where the drive circuit comprises a resonant circuit which is matched to the resonant properties of the transducer. The device may further comprise: a first controller for varying the period of the drive signal depending upon a phase demand corresponding to a phase difference between a sensed voltage and a sensed current applied to the 

Applicant-submitted Yohanan et al. related to systems and methods for reducing harmonic distortion in a power system resulting from non-linear loading on the power system. The power at an interface with a power source is measured, and then distortion in the waveforms of the supplied power is identified. Cancellation signals which cancel all or part of the distortion are then generated and injected at the interface. In one embodiment, the power is sampled to determine the waveform, and then a Fast Fourier Transform is performed on the waveform to convert it to the frequency domain. Harmonics of the fundamental frequency can then be identified, and conjugates of the harmonics generated. An inverse Fast Fourier Transform is performed on the conjugates to generate a signal which is amplified to produce the cancellation signal.

These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858